2016 WI 19

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2015AP2032-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        Leonard G. Adent, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Leonard G. Adent,
                                  Respondent.

                             DISCIPLINARY PROCEEDINGS AGAINST ADENT

OPINION FILED:          March 29, 2016
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:           ABRAHAMSON, J., joined by BRADLEY, A.W., J.
   NOT PARTICIPATING:


ATTORNEYS:
                                                                         2016 WI 19
                                                                 NOTICE
                                                   This opinion is subject to further
                                                   editing and modification.   The final
                                                   version will appear in the bound
                                                   volume of the official reports.
No.    2015AP2032-D


STATE OF WISCONSIN                             :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Leonard G. Adent, Attorney at Law:

Office of Lawyer Regulation,                                          FILED
           Complainant,
                                                                 MAR 29, 2016
      v.
                                                                    Diane M. Fremgen
                                                                 Clerk of Supreme Court
Leonard G. Adent,

           Respondent.




      ATTORNEY     disciplinary      proceeding.          Attorney          publicly

reprimanded.



      ¶1   PER   CURIAM.     We   review   a       stipulation        pursuant       to

Supreme Court Rule (SCR) 22.12 between the Office of Lawyer

Regulation     (OLR)   and   Attorney   Leonard         G.    Adent.         In    the

stipulation, Attorney Adent agrees with the OLR's position that

his misconduct warrants the imposition of a public reprimand.

Attorney Adent also agrees with the OLR's position that various

conditions be imposed upon his continued practice of law in
Wisconsin.
                                                                             No.      2015AP2032-D



    ¶2     After fully reviewing the stipulation and the facts of

this matter, we accept the stipulation and impose the public

reprimand jointly requested by the parties.                            We further find it

appropriate to impose the recommended conditions upon Attorney

Adent's practice of law.           In light of the parties' stipulation

and the fact that no referee needed to be appointed, we impose

no costs upon Attorney Adent.

    ¶3     Attorney      Adent     was       admitted             to    practice         law    in

Wisconsin in 1967 and practices in Pewaukee.                                Attorney Adent's

disciplinary     history       consists          of     a    2012      consensual         public

reprimand for a conviction of second offense operating while

intoxicated    (OWI)     and    for    failure              to    provide        competent      or

diligent     representation       to     a       client,          failure        to     obey    an

obligation under the rules of a tribunal, and failure to make a

reasonably     diligent       effort     to           comply       with      a     defendant's

discovery request.       In addition, Attorney Adent failed to report

his OWI conviction to the OLR or to the clerk of this court, and

he failed to fully answer the OLR's inquiries during the OLR's
investigation.    Public Reprimand of Leonard G. Adent, 2012-19.

    ¶4     On October 9, 2015, the OLR filed a complaint alleging

five counts of professional misconduct against Attorney Adent.

On October 26, 2015, Attorney Adent entered into a stipulation

whereby he agrees that the factual allegations contained in the

OLR's    complaint      are    accurate           and       that       he    committed         the

professional     misconduct       charged             in         the   complaint.              The

stipulation    states    that    Attorney             Adent       fully     understands        the
nature of the misconduct allegations against him, his right to
                                             2
                                                             No.    2015AP2032-D



contest    those   allegations,    and     the   ramifications     that   would

follow from this court's imposition of the stipulated level of

discipline.        The   stipulation     indicates    that   Attorney     Adent

understands   his    right   to   counsel.       He   verifies     that   he   is

entering into the stipulation knowingly and voluntarily and that

his entry into the stipulation represents his decision not to

contest this matter.

    ¶5      The OLR's complaint alleged that, since at least 2009,

Attorney Adent maintained the "Leonard G. Adent Attorney at Law

IOLTA Trust Account" at the Waukesha State Bank.              Attorney Adent

used the trust account for, among other things, holding funds of

clients and/or third parties.            Until late March 2014, Attorney

Adent had neither a business bank account nor a personal bank

account.    He retained earned fees in his trust account and used

the trust account to pay personal expenses.              In July 2013, the

Waukesha State Bank        advised Attorney Adent that it could no

longer cash personal checks made payable to Attorney Adent and

that he must open a personal account.             Attorney Adent opened a
new account in March 2014.         The account was identified as "Mr.

Leonard G. Adent" without reference to "Attorney," "Law Office,"

"Business Account," "Office Account," "Operating Account," or

similar words.      Attorney Adent informed the OLR that the account

was a personal account and not a business account.

    ¶6      The OLR's complaint also alleged that on November 14,

2013, Attorney Adent made a cash deposit of $260 into the trust

account and failed to record any information identifying the
client or matter on the deposit slip, and he informed the OLR
                                       3
                                                                            No.    2015AP2032-D



that    he    was   unsure      as   to       which      client    the    deposit     related.

Attorney Adent held a $2,735 fee in his trust account and never

withdrew it.         On January 9, 2014, Attorney Adent deposited a

$1,500       loan   from       T.D.,      a        client   who     Attorney       Adent   was

representing in a foreclosure action, into his trust account.

Attorney Adent failed to record any information identifying the

client or matter on the deposit slip.                             The terms of the loan

transaction were not transmitted in writing to T.D., nor did

Attorney Adent advise T.D. in writing of the desirability of

seeking      independent        legal     counsel.           T.D.    did     not    give   his

informed written consent to the essential terms of the loan

transaction.         On or about April 26, 2014, after the OLR had

inquired about the matter, and well over three months following

the loan, T.D. signed a written statement and promissory note

with Attorney Adent.            The note was backdated to January 8, 2014.

       ¶7      On February 10, 2011, Attorney Adent was convicted of

an OWI (second) conviction in Fond du Lac County, Wisconsin.                                On

April    17,     2014,     a    Door      County         Sheriff's       Department    deputy
observed a vehicle operated by Attorney Adent cross the center

line and initiated a traffic stop of the vehicle.                                    Attorney

Adent was placed under arrest for operating a motor vehicle

while    under      the   influence           of    an   intoxicant       (third    offense).

Attorney Adent reported his arrest to the OLR on July 8, 2014.

On November 25, 2014, pursuant to a guilty plea, Attorney Adent

was convicted of misdemeanor OWI (third), sentenced to 150 days

in jail with Huber privileges, and fined, and his driver license
was revoked for 33 months.
                                                   4
                                                          No.   2015AP2032-D



    ¶8     The   OLR's   complaint       alleged   that   Attorney   Adent

engaged in the following counts of misconduct:

         [Count One] By receiving trust funds but failing
    to maintain a       business account, Adent violated
                       1
    SCR 20:1.15(e)(8).

         [Count Two]    By commingling his personal funds
    with client funds held in his Trust Account, for
    purposes other than paying monthly bank account
    service charges, Adent violated SCR 20:1.15(b)(3).2

         [Count Three] By accepting a $1,500 loan from a
    client in January 2014, without any required written
    disclosures or the client's informed consent and no
    documentation of the transaction other than a back-
    dated promissory note, Adent violated SCR 20:1.8(a).3


    1
       SCR 20:1.15(e)(8) provides that "[e]ach lawyer who
receives trust funds shall maintain at least one draft account,
other than the trust account, for funds received and disbursed
other than in the lawyer's trust capacity, which shall be
entitled   'Business  Account,'   'Office Account,'  'Operating
Account,' or words of similar import."
    2
       SCR 20:1.15(b)(3) provides that "[n]o funds belonging to
the lawyer or law firm, except funds reasonably sufficient to
pay monthly account service charges, may be deposited or
retained in a trust account."
    3
        SCR 20:1.8(a) provides:

         A lawyer shall not enter into a business
    transaction with a client or knowingly acquire an
    ownership, possessory, security or other pecuniary
    interest adverse to a client unless:

         (1) the transaction and terms on which the lawyer
    acquires the interest are fair and reasonable to the
    client and are fully disclosed and transmitted in
    writing in a manner that can be reasonably understood
    by the client;

         (2) the client is        advised      in writing of the
    desirability of seeking       and is       given a reasonable
                                                           (continued)
                                     5
                                               No.    2015AP2032-D


     [Count   Four]     By   failing  to  maintain   a
transaction register, individual client ledgers, a
ledger for account fees and charges, by disbursing
checks from his trust account without identifying the
client matter and the reason for the disbursement on
the memo line or by using the memo line to attribute
checks to a client matter when actually disbursing his
personal funds, by failing to record the client or
matter associated with each deposit item on his
deposit slips, and by failing to perform monthly
reconciliations of his IOLTA checking account, Adent
violated SCR 20:1.15(f)(1).4



opportunity to seek the advice of independent legal
counsel on the transaction; and

     (3) the client gives informed consent, in a
writing signed by the client, to the essential terms
of the transaction and the lawyer's role in the
transaction,   including   whether    the   lawyer is
representing the client in the transaction.
4
    SCR 20:1.15(f)(1) provides:

     Complete records of a trust account that is a
draft account shall include a transaction register;
individual client ledgers for IOLTA accounts and other
pooled trust accounts; a ledger for account fees and
charges, if law firm funds are held in the account
pursuant to sub. (b)(3); deposit records; disbursement
records;   monthly   statements;   and   reconciliation
reports, subject to all of the following:

     a. Transaction register. The transaction register
shall contain a chronological record of all account
transactions, and shall include all of the following:

       1. the date, source, and amount of all deposits;

     2. the date, check or transaction number, payee
and amount of all disbursements, whether by check,
wire transfer, or other means;

     3. the date and amount of every other deposit or
deduction of whatever nature;

                                                     (continued)
                             6
                                                   No.    2015AP2032-D




     4. the identity of the client for whom funds were
deposited or disbursed; and

     5. the    balance   in       the   account   after    each
transaction.

     b. Individual client ledgers. A subsidiary ledger
shall be maintained for each client or 3rd party for
whom the lawyer receives trust funds that are
deposited in an IOLTA account or any other pooled
trust account. The lawyer shall record each receipt
and disbursement of a client's or 3rd party's funds
and the balance following each transaction. A lawyer
shall not disburse funds from an IOLTA account or any
pooled trust account that would create a negative
balance with respect to any individual client or
matter.

     c. Ledger for account fees and charges. A
subsidiary ledger shall be maintained for funds of the
lawyer deposited in the trust account to accommodate
monthly service charges. Each deposit and expenditure
of the lawyer's funds in the account and the balance
following each transaction shall be identified in the
ledger.

      d. Deposit records. Deposit slips shall identify
the name of the lawyer or law firm, and the name of
the account. The deposit slip shall identify the
amount of each deposit item, the client or matter
associated with each deposit item, and the date of the
deposit. The lawyer shall maintain a copy or duplicate
of each deposit slip. All deposits shall be made
intact. No cash, or other form of disbursement, shall
be deducted from a deposit. Deposits of wired funds
shall    be  documented   in  the   account's  monthly
statement.

    e. Disbursement records.

     1. Checks. Checks shall be pre-printed and
prenumbered. The name and address of the lawyer or law
firm, and the name of the account shall be printed in
the upper left corner of the check. Trust account
checks shall include the words "Client Account," or
"Trust Account," or words of similar import in the
                                                (continued)
                              7
                                             No.    2015AP2032-D




account name. Each check disbursed from the trust
account shall identify the client matter and the
reason for the disbursement on the memo line.

     2. Canceled checks. Canceled checks shall be
obtained from the financial institution. Imaged checks
may be substituted for canceled checks.

     3.   Imaged  checks.   Imaged   checks   shall  be
acceptable if they provide both the front and reverse
of the check and comply with the requirements of this
paragraph. The information contained on the reverse
side   of   the  imaged   checks   shall   include  any
endorsement signatures or stamps, account numbers, and
transaction dates that appear on the original. Imaged
checks shall be of sufficient size to be readable
without magnification and as close as possible to the
size of the original check.

     4. Wire transfers. Wire transfers shall be
documented by a written withdrawal authorization or
other documentation, such as a monthly statement of
the account that indicates the date of the transfer,
the payee, and the amount.

     f. Monthly statement. The monthly statement
provided to the lawyer or law firm by the financial
institution shall identify the name and address of the
lawyer or law firm and the name of the account.

     g.    Reconciliation   reports.   For each  trust
account, the lawyer shall prepare and retain a printed
reconciliation report on a regular and periodic basis
not   less   frequently   than   every  30 days.  Each
reconciliation report shall show all of the following
balances and verify that they are identical:

     1. the balance that appears in the transaction
register as of the reporting date;

     2. the total of all subsidiary ledger balances
for IOLTA accounts and other pooled trust accounts,
determined by listing and totaling the balances in the
individual client ledgers and the ledger for account
fees and charges, as of the reporting date; and

                                                   (continued)
                           8
                                                          No.   2015AP2032-D


         [Count Five] By engaging in conduct leading to a
    criminal conviction of OWI (3rd), Adent violated
    SCR 20:8.4(b).5
    ¶9       In   the   stipulation,   Attorney   Adent   agrees   that   it

would be appropriate for this court to publicly reprimand him.

He further agrees that it would be appropriate for this court to

impose the following conditions upon him:

            Within 60 days of the Court's final order,
             Attorney Adent must provide to OLR signed medical
             releases of confidentiality for each treatment
             provider who has provided or is providing
             alcohol-related    or   substance   abuse-related
             treatment, assessment or services to Attorney
             Adent during the past five years, so that OLR and
             each provider can share pertinent information
             related to Attorney Adent, such releases to
             remain in effect for two years from the date
             Attorney Adent signs the releases;

            Within 60 days of the Court's final order,
             Attorney   Adent  must,   at   his  own expense,
             participate in an alcohol and other drug abuse
             (AODA) and mental health assessment by a person
             of OLR's choosing, which shall make specific
             written recommendations, if appropriate, for
             Attorney Adent's treatment or maintenance.   The
             assessment must be provided to OLR;

            Attorney Adent must submit to monitoring within
             30 days of the date of the assessment, as


         3. the adjusted balance, determined by adding
    outstanding deposits and other credits to the balance
    in the financial institution's monthly statement and
    subtracting outstanding checks and other deductions
    from the balance in the monthly statement.
    5
       SCR 20:8.4(b) provides that it is professional misconduct
for a lawyer to "commit a criminal act that reflects adversely
on the lawyer's honesty, trustworthiness or fitness as a lawyer
in other respects."


                                       9
                                                                   No.    2015AP2032-D


               directed by OLR; and for a period of two years
               beginning on the date of his entry into a
               monitoring   program   must   comply   with   all
               monitoring     requirements,    including     all
               requirements determined to be appropriate by the
               Wisconsin Lawyers' Assistance Program (WisLAP) or
               OLR's designated monitor;

              Attorney Adent must refrain from the consumption
               of alcohol and any mood-altering drugs without a
               valid prescription while subject to monitoring;

              Within 90 days of the Court's final order,
               Attorney Adent must establish a business account.
               Attorney Adent must provide OLR with a copy of
               the first bank statement for the business
               account;

              For   a  period   of  one  year   following  his
               establishment of a business account, Attorney
               Adent must provide OLR on a quarterly basis with
               copies of the monthly bank statements for the
               business account;

              For a period of one year following the Court's
               final order, Attorney Adent must provide OLR on a
               quarterly basis with the monthly bank statements,
               the transaction register, all subsidiary ledgers,
               and the monthly reconciliation reports relating
               to the trust account[.]
    ¶10        Having       considered    this     matter,    we        approve   the

stipulation and adopt the stipulated facts and legal conclusions

of professional misconduct.              From our independent review of the

matter,       we    agree   that   a   public    reprimand   is    an    appropriate

sanction.          We note that the OLR's memorandum in support of the

stipulation identifies a number of aggravating and mitigating

factors.           With respect to aggravating factors, the OLR points

out that Attorney Adent has substantial experience in practicing
law, having been admitted in 1967.                   The OLR also notes that


                                          10
                                                                         No.      2015AP2032-D



Attorney    Adent           previously     agreed        to    a   consensual         public

reprimand for lack of diligence and for being convicted of OWI

(second).       In addition, the OLR says that, during the course of

its investigation, Attorney Adent represented in two letters to

the OLR that he had opened a business checking account when in

fact the account he opened was a personal account.

    ¶11     With respect to mitigating factors, the OLR noted that

Attorney Adent had an absence of dishonest or selfish motive and

that he suffered from personal or emotional problems which he

blamed for the issues with his bank accounts.                                The OLR also

noted    that        Attorney     Adent    was     the        subject       of    penalties,

including jail time, driver license revocation, and a fine, for

the third offense OWI.                 Finally, the OLR said that Attorney

Adent    fully       cooperated    with     the    investigation            and    expressed

remorse for his actions.

    ¶12     Although no two factual situations are ever precisely

the same, a public reprimand is generally consistent with the

sanction    this       court    has    imposed      in    somewhat       similar      cases,
including       In     re     Disciplinary       Proceedings           Against      LeSieur,

2010 WI 117, 329 Wis. 2d 349, 789 N.W.2d 572 (attorney publicly

reprimanded          for      misconduct         including         a        violation       of

SCR 20:8.4(b), which stemmed from an OWI (third) conviction);

Public Reprimand of Scott A. Jackman, 2010-9 (attorney publicly

reprimanded      for       convictions     of    OWI     (second)      and       (third)   and

failure to report convictions to the OLR).                         We further find it

appropriate to impose the recommended conditions upon Attorney
Adent.      Because         Attorney     Adent    entered       into    a    comprehensive
                                            11
                                                                             No.        2015AP2032-D



stipulation under SCR 22.12, thereby obviating the need for the

appointment of a referee and a full disciplinary proceeding, we

do not impose any costs in this matter.

    ¶13   IT    IS     ORDERED          that      Leonard        G.    Adent       is     publicly

reprimanded.

    ¶14   IT IS FURTHER ORDERED that the following conditions

are hereby imposed upon Leonard G. Adent:

              Within 60 days of the date of this order, Attorney

               Adent shall provide the Office of Lawyer Regulation

               with signed medical releases of confidentiality for

               each    treatment          provider         who    is    providing            or    has

               provided       to    Attorney          Adent      within       the       last      five

               years treatment, assessment, or services related to

               alcohol or substance abuse, such releases to remain

               in effect for two years from the date of signature.

              Within 60 days of the date of this order, Attorney

               Adent shall, at his own expense, participate in an

               alcohol    and           other     drug     abuse       and     mental        health
               assessment          by    a   person        of    the    Office          of   Lawyer

               Regulation's             choosing;        the     assessment         shall         make

               specific       written          recommendations,             if     appropriate,

               for Attorney Adent's treatment or maintenance and

               shall     be        provided          to     the        Office       of       Lawyer

               Regulation.

              Within     30       days      of      the    date       of    the        assessment

               specified       above,          Attorney         Adent       shall       submit      to
               monitoring          as     directed         by    the    Office          of   Lawyer
                                                12
                                                         No.   2015AP2032-D



    Regulation, and he shall comply with all monitoring

    requirements,        including        all    requirements       deemed

    appropriate     by    the      Wisconsin      Lawyers'     Assistance

    Program or other monitor designated by the Office of

    Lawyer Regulation, for a period of two years from

    his entry into a monitoring program.

   Attorney Adent shall refrain from the consumption of

    alcohol and any mood-altering drugs without a valid

    prescription while subject to monitoring.

   Within 90 days of the date of this order, Attorney

    Adent shall establish a business account and shall

    provide the Office of Lawyer Regulation with a copy

    of the first bank statement for said account.

   For a period of one year following the establishment

    of the business account specified above, Attorney

    Adent   shall    provide         to    the     Office      of   Lawyer

    Regulation,     on    a   quarterly         basis,   copies     of   the

    monthly bank statements for said account.
   For a period of one year from the date of this

    order, Attorney Adent shall provide to the Office of

    Lawyer Regulation, on a quarterly basis, copies of

    the monthly bank statements, transaction register,

    all subsidiary ledgers, and monthly reconciliation

    reports related to his trust account.




                              13
                                                                      No.    2015AP2032-D.ssa




    ¶15     SHIRLEY S. ABRAHAMSON, J.                      (dissenting).          I would not

accept the stipulation.               Although I agree with the order for

restitution, payment of costs, and conditions, I conclude that a

public reprimand is an insufficient sanction.

    ¶16     Five counts of professional misconduct were charged in

the complaint and admitted by Attorney Adent, including trust

account    violations,          criminal        conviction       of     operating          while

intoxicated       (OWI)    (third),        and      a     transaction       with    a    client

without    informed       consent     or    written         disclosures.           These    are

serious offenses and in and of themselves require a more severe

sanction than a public reprimand.

    ¶17     The third OWI offense stands out.                        Drunk driving is a

major public safety issue in Wisconsin and across the country.

All drivers are aware, or should be held to be aware, of the

dangers of drunk driving.             That drunk driving may be prosecuted

as a crime is also common knowledge.

    ¶18     A criminal conviction for OWI by a Wisconsin licensed
lawyer    does     not    in    and   of     itself         automatically          constitute

professional       misconduct.            But       the    record     demonstrates         that

Attorney    Adent    has       alcohol-related            problems.         His    three     OWI

offenses    and    his    numerous        other         violations    of     the    Rules    of

Professional       Conduct      for   Attorneys            reflect     on    his        honesty,

trustworthiness, and fitness as a lawyer.

    ¶19     Although Attorney Adent has been sober for a number of

months,    his     record      is   not     sufficient         to     warrant       a    public
reprimand rather than a suspension.

                                                1
                                                              No.   2015AP2032-D.ssa


    ¶20   In addition, a public reprimand in the instant case

does not properly take into account this court's commitment that

discipline    be    generally     progressive       in   nature.        See   In    re

Disciplinary Proceedings Against Nussberger, 2006 WI 111, 296
Wis. 2d 47, 719 N.W.2d 501.

    ¶21   Attorney        Adent     has       a   disciplinary      history      that

supports the imposition of progressive discipline.                        In 2012,

Attorney Adent consented to a public reprimand for a number of

violations, including conviction of second offense OWI, failure

to provide competent or diligent representation, and failure to

obey an obligation under the rules of the tribunal.

    ¶22   I recognize that several cases have imposed a public

reprimand for OWI violations.              On reflection, I think some of

these sanctions were not adequate and should not be followed in

the instant case.

    ¶23   For       the   reasons    set      forth,     I   disagree    that      the

imposition of a public reprimand is an appropriate level of

discipline in the instant case.               I would impose a suspension for
a minimum of 60 days.

    ¶24   I    am    authorized     to     state    that     Justice    ANN     WALSH

BRADLEY joins this opinion.




                                          2
    No.   2015AP2032-D.ssa




1